283 S.W.3d 313 (2009)
Dennis R. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91665.
Missouri Court of Appeals, Eastern District, Division One.
May 26, 2009.
Gary E. Brotherton, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Dennis Ryan Smith (Movant) appeals from the judgment of the Circuit Court of Lincoln County denying his Rule 24.035 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, *314 provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).